Per Curiam.
Certiorari to review a decision of the Workers’ Compensation Board awarding employee compensation for permanent and total disability.
Relators challenge the finding of permanent and total disability and claim that the services now performed by employee negate that finding.
Upon a careful review of the proceedings herein, it is the opinion of this court that the finding of permanent and total disability of the employee is supported by substantial evidence in view of the entire record submitted and that the limited services performed by the employee do not require a contrary finding. It is evident that the availability of those services is attributable to the personal relationship existing between the employee and his current part-time employer. The employee should not be penalized for this effort to create a work situation that would not be available in the regular competitive labor market.
Respondent is allowed $350 attorneys fees on this appeal.
Affirmed.